                  Case 5:18-cr-00348-LHK Document 15 Filed 10/29/18 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     THE UNITED STATES OF AMERIC                                  CR-18-348 LHK (NC)
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   VASILE MEREACRE                                 )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Ronald Gainor                         , an active member in good standing of the bar of
 9    Florida                      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Vasile Mereacre                              in the
                                                                 Adam Pennella
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      3250 Mary Street, Suite 405                         Wolf, Pennella & Stevens, LLP
14    Miami, Florida 33133                                717 Washington Street
       MY TELEPHONE # OF RECORD:                          Oakland,   CA 94607
                                                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (720) 201-3036                                      (510) 451-4600
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    gainorlaw@gmail.com                                 adam@wps-law.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 0606960 Fla .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/26/18                                               Ronald Gainor
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Ronald Gainor                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/29/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                 Case 5:18-cr-00348-LHK Document 15 Filed 10/29/18 Page 2 of 2




                                    The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                 850/561-5600
   Executive Director                                                           www.FLORIDABAR.org

 State of Florida       )
 County of Leon         )                      In Re: 0606960
                                                      Ronald Gainor
                                                      Gainor & Donner
                                                      6414 Fairways Dr
                                                      Longmont, CO 80503-8322
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on October 16, 1986.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 25th day of October, 2018.




Pam Gerard, Manager
Membership Records Dept.
The Florida Bar

PG:R10
CTM-26249
